DETAILED ACTION
This Final Office Action is in response to the amended claims filed on 6/3/2022.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a set of rules or instructions. This judicial exception is not integrated into a practical application because the instructions can be interpreted to be no more than a game, the instructions do not have additional elements over the exemption as described below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because 

As to claim 14 Koseki discloses a method for providing a first type of fuel via a first fuel injector assembly and a second type of fuel via a second fuel delivery system comprising:
moving, with at least one first actuator of the first fuel injector assembly, at least one first needle within at least one first cavity of a first nozzle from a closed position of the first fuel injector assembly to a first fuel delivery configuration corresponding to a first fuel mixture composition, to deliver a first, non-zero amount of the first type of fuel in the first fuel delivery configuration through first openings of the first nozzle to a cylinder during a first time period, wherein fluid the first type of fuel is prevented from flowing through the first openings of the first nozzle in the closed position of the first fuel injector assembly;
moving, with the at least one first actuator, the at least one first needle within the at least one first cavity from the first fuel delivery configuration to a second fuel delivery configuration corresponding to a second fuel mixture composition to deliver a second amount of fuel through the first openings during a second time period;
controlling the second fuel delivery system to provide a first amount of the second type of fuel to the cylinder during the first time period, the first amount of the second type of fuel
corresponding to the first fuel mixture composition when the first fuel injector assembly is in the first fuel delivery configuration; and
controlling of the second fuel delivery system to provide a second, non-zero amount of the second type of fuel to the cylinder during the second time period, the second amount of the second type of fuel corresponding to the second fuel mixture composition when the first fuel injector assembly is in the second fuel delivery configuration.
This claim has no limitations on the fuel injector. They are not within a system such as an internal combustion engine.  And they have no operating system or sensors to determine the timing or actuation.  So broadly interpreted we have two fuel injectors likened to those disclosed by Koseki in the rejections below.  Injectors that have a variable amount of flow.  The claims limitations has no control parameters, the injectors can be actuated or turned on in an infinite amount of ways.  Such as a person with a battery giving them power. The person can be testing the fuel injectors and test them to a first flow for a first period of time then test then to a second flow for a second period of time.  So, in conclusion this broad claim can be interpreted as following rules or instructions or managing personal Behavior.   Or rules for a game of spraying the fuel into a cylinder or bowl.  Since the cylinder is simply a container unless it is a cylinder within an engine which should be specified if that is the case. Also, there is no recited practical application therefor this claim can be interpreted as a game.  Given that putting the fuel within a cylinder can be for an infinite amount of reasons such as broadly interpreted a game.
See MPEP 2106.04
An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011.
The dependent claims do not add significantly more to the game.  Such as choosing a known fuel type or further describing the known in the art injector. None of this structure add significantly more to the instructions to move the interpretation of a game.
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koseki et al. (US 6,206,304) and further in view of Lewis et al (US 7,159,568).

As to claim 1 Koseki discloses a multi-fuel injector assembly comprising:
a first fuel injector assembly (figure 1) configured to deliver a first type of fuel to a cylinder, the first fuel injector assembly comprising:
a first nozzle (1) comprising at least one first cavity (4) in fluid communication with and first nozzle (3) openings extending from the at least one first cavity;
at least one first needle (2) movably disposed within the at least one first cavity (4), the at least one first needle preventing flow through the first nozzle openings (3) in a closed position of the first fuel injector assembly; and
at least one first actuator (figure 14 #1013) configured to move the at least one first needle within the first cavity, the at least one first actuator configured to move the at least one first needle to at least between a first fuel delivery configuration that corresponds to a first fuel mixture composition, and a second fuel delivery configuration that corresponds to a second fuel mixture composition, wherein a first, non-zero amount of the first type of fuel is delivered through the first nozzle openings with the at least one first needle in the first fuel delivery configuration, and a second amount of the first type of fuel is delivered through the first nozzle openings with the at least one first needle in the second fuel delivery configuration; (figures 23 shows that the injector has an infinite amount of fuel delivery configurations) and
 Koseki is silent to a second fuel delivery system configured to deliver a second type of fuel to the cylinder, the second fuel delivery system configured to deliver a non-zero amount of the second type of fuel to the cylinder while the at least one first needle is in the second fuel delivery configuration such that the second fuel mixture composition includes both the first and second types of fuel delivered to the cylinder. 
However, Lewis discloses a second fuel delivery system configured to deliver a second type of fuel to the cylinder, the second fuel delivery system configured to deliver a non-zero amount of the second type of fuel to the cylinder while the at least one first needle is in the second fuel delivery configuration such that the second fuel mixture composition includes both the first and second types of fuel delivered to the cylinder. (see figure 11).
It would be obvious to one of ordinary skill in the art at the time of filing to use the dual fuel design of Lewis with the injector of Koseki as Lewis discloses in (column 11 lines 30-45) “In this way, the respective injectors may be designed to provide different functionality and/or injection type (e.g., fuel type) compatibility so that improved engine operation and control may be achieved. As noted herein, an injection type may refer to different injection locations, different substances being injected (e.g., water vs. fuel), different fuel types being injected, different fuel blends being injected, different alcohol contents being injected (e.g., 0% vs. 85%), etc. Further note that different injection types may also refer to different substances being injected via a common injector, where a type 1 injection may be a gasoline amount in the injection and type 2 injection may be an alcohol amount in the injection.”

As to claim 2 Lewis discloses the multi-fuel injector assembly of Claim 1, wherein the first fuel injector assembly is configured to inject the first type of fuel directly into a cylinder, and wherein the second fuel delivery system is configured to provide the second type of fuel into an intake assembly that is operably connected to the cylinder. (shown in figure 2).

As to claim 3 Lewis discloses the multi-fuel injector assembly of Claim 1, wherein the first type of fuel comprises diesel fuel. (Column 26 lines 5-15)

As to claim 4 Lewis discloses the multi-fuel injector assembly of Claim 1, wherein the second type of fuel comprises at least one of hydrogen, ethanol, methanol, gasoline, ammonia, natural gas, or methane. (Column 26 lines 5-15)

As to claim 5 Lewis discloses the multi-fuel injector assembly of Claim 1, wherein the first fuel mixture composition comprises 100 percent of the first type of fuel, and wherein the second fuel delivery system is in a closed position of the second fuel delivery system when the first fuel injector assembly is in the first fuel delivery configuration. 
The first injector only has the first fuel so it is composed of 100 percent of the first type.  As to the second fuel delivery system and when its delivery fuel.  The apparatus of the injectors can deliver fuel when programmed or directed.  There is no computer implemented function within this limitation to narrow the functionality of the device by a software. (see MPEP 2114 IV.)

As to claim 6 Lewis discloses the multi-fuel injector assembly of Claim 1, wherein the second fuel mixture composition comprises 100 percent of the second type of fuel, such that the first fuel injector assembly is in the closed position for the second fuel delivery configuration and the second amount of the first type of fuel is zero.
The second injector only has the second fuel so it is composed of 100 percent of the first type.  As to the second fuel delivery system and when its delivery fuel.  The apparatus of the injectors can deliver fuel when programmed or directed.  There is no computer implemented function within this limitation to narrow the functionality of the device by a software. (see MPEP 2114 IV.)

As to claim 7 Koseki discloses the multi-fuel injector assembly of Claim 1, wherein the at least one first actuator (figure 14) includes at least a first coil (1011) and a second coil (1013) disposed around a common needle (1003) of the at least one first needle, wherein activation of the first coil places the common needle in the first fuel delivery configuration, and activation of the second coil along with or instead of the first coil places the common needle in the second fuel delivery configuration. (shown in figure).

As to claim 9 Koseki discloses the multi-fuel injector assembly of Claim 1, wherein the at least one first needle comprises an outer needle (1005) and an inner needle (1003), the outer needle movably disposed in a cavity of the at least one first cavity, the inner needle movably disposed in the outer needle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koseki et al. (US 6,206,304) in further view of Nakajima et al. (US 4,546,739).

As to claim 8 Koseki discloses the multi-fuel injector assembly of Claim 1, however does not disclose the nozzle wherein the first nozzle comprises a first set of first nozzle openings and a second set of nozzle openings, wherein, in the first fuel delivery configuration, the at least one first needle permits flow of the first type of fuel from the cavity thought the first set but not the second set, and , in the second fuel delivery configuration , the at least one first needle permits flow of the first type of fuel from the cavity though both the first set and the second set.
Nakajima discloses that it is known in the art to have a dual needle injector (figures 1- 4) just as Koseki but with a different tip that has the nozzle wherein the first nozzle comprises a first set of first nozzle openings (20) and a second set of nozzle openings (21), wherein, in the first fuel delivery configuration, the at least one first needle permits flow of the first type of fuel from the cavity thought the first set but not the second set, (figure 3) and , in the second fuel delivery configuration , the at least one first needle permits flow of the first type of fuel from the cavity though both the first set and the second set.( figure 4).



Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 4,546,739) and further in view of Lewis et al (US 7,159,568).

As to claim 10 Nakajima discloses an engine assembly comprising:
a cylinder; (not shown but disclosed column 3 lines 20-30)
an intake assembly operably coupled to the cylinder; (not shown but disclosed column 3 lines 20-30)
a first fuel injector assembly (figure 1) configured to deliver a first type of fuel directly to the cylinder, the first fuel injector assembly comprising:
a nozzle (2) comprising a cavity in fluid communication with nozzle openings (20, 21), each of the nozzle openings extending through a wall of the nozzle from the cavity to an exterior surface of the nozzle that is within the cylinder, the nozzle openings comprising a first set of the nozzle openings (20) and a second set of the nozzle openings (21);
a needle (17) movably disposed within the cavity, the needle preventing flow of the first type of fuel from the cavity through any of the first nozzle openings in a closed position of the first fuel injector assembly (figure 2); and
an actuator (13) configured to move the needle within the cavity, between a first fuel delivery configuration that corresponds to a first fuel mixture composition (figure 3) and a second fuel delivery configuration (figure 4) that corresponds to a second fuel mixture composition, wherein the needle in the first fuel delivery configuration permits flow of the first type of fuel from the cavity through the first set but not the second set to deliver a first, non-zero amount of the first type of fuel to the cylinder, and the needle in the second fuel delivery configuration permits flow of the first type of fuel from the cavity through both the first set and the second set to deliver a second non-zero amount of the first type of fuel to the cylinder; (shown in the figures) and
Nakajima does not disclose a second fuel delivery system configured to deliver a second type of fuel to the intake assembly.
However, Lewis discloses a second fuel delivery system configured to deliver a second type of fuel to the intake assembly, (see figure 2 #66b).
It would be obvious to one of ordinary skill in the art at the time of filing to use the dual fuel design of Lewis with the injector of Koseki as Lewis discloses in (column 11 lines 30-45) “In this way, the respective injectors may be designed to provide different functionality and/or injection type (e.g., fuel type) compatibility so that improved engine operation and control may be achieved. As noted herein, an injection type may refer to different injection locations, different

As to claim 11 Lewis discloses the engine assembly of Claim 10, wherein the first type of fuel comprises diesel fuel. (Column 26 lines 5-15)

As to claim 12 Lewis discloses the engine assembly of Claim 10, wherein the second type of fuel comprises at least one of hydrogen, ethanol, methanol, gasoline, ammonia, natural gas, or methane. (Column 26 lines 5-15)

As to claim 13 Lewis discloses the engine assembly of Claim 10, wherein the first fuel mixture composition comprises 100 percent of the first type of fuel, and the second fuel delivery system is in a closed position to block flow of the second type of fuel to the intake assembly when the first fuel injector assembly is in the first fuel delivery configuration.
The first injector only has the first fuel so it is composed of 100 percent of the first type.  As to the second fuel delivery system and when its delivery fuel.  The apparatus of the injectors can deliver fuel when programmed or directed.  There is no computer implemented function within this limitation to narrow the functionality of the device by a software. (see MPEP 2114 IV.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to injector design is included in the attached 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747